Citation Nr: 1744537	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  10-45 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a gastrointestinal disability, to include as secondary to sinus disability and temporomandibular jaw disorder (TMJ).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and W.M.


ATTORNEY FOR THE BOARD

J. Baker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1974 to October 1978. 

These matters come before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In May 2016, the Veteran testified during a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the record.  

This matter was previously before the Board in September 2016, when it was remanded for further development.  The matter now returns to the Board for appellate consideration.  

The issue of entitlement to service-connection for an esophageal disability was granted in a June 2017 rating decision.  As that represents a full grant of the benefit sought, the issue is not for appellate consideration.  


FINDING OF FACT

The most probative evidence of record shows that it is at least as likely as not that the Veteran's current gastrointestinal disability, a duodenal ulcer with recurring gastritis, is chronically aggravated by medication treatment for the Veteran's service-connected sinusitis and TMJ.



CONCLUSION OF LAW

The criteria for service connection for a gastrointestinal disability, a duodenal ulcer with recurring gastritis, are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2014).  Given the favorable disposition of the Board's action to grant the claim of entitlement to service connection for a gastrointestinal disability, further discussion of VA's duties to notify and assist is not necessary.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Legal Criteria

Generally, service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disability which is proximately due to, or chronically aggravated by, a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (a).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Analysis

The Veteran contends that medication treatment for service-connected TMJ and sinusitis with antibiotics and nonsteroidal anti-inflammatory drugs (NSAID) has caused or aggravated gastrointestinal problems such as gastroenteritis, gastritis, and a duodenal ulcer.  

January 2009 treatment records from the Veteran's primary physician note findings of chronic gastritis, and relate them to the Veteran's treatment of service-connected conditions.  The physician notes recurring "C-DIFF" and stomach issues from antibiotic and pain medication treatment for TMJ and sinusitis.  

The Veteran's primary physician submitted a Stomach and Duodenal Conditions Disability Benefits Questionnaire (DBQ) in May 2016.  The evaluation noted that the Veteran had a duodenal ulcer since 1975.  The physician noted that the Veteran's ulcer has worsened over time, was static, chronic, and was not expected to improve over time.  The physician stated that the ulcer was "more likely than not" aggravated by years of pain medication, NSAID use, and antibiotic use, treating his TMJ and sinusitis.  During the May 2016 hearing, the physician stated that the NSAIDs used to treat sinusitis and TMJ caused the Veteran's secondary conditions of the stomach, and that they have a high rate of directly causing stomach ulcers.  

The Veteran attended a VA examination in May 2017.  There, the examiner found that the Veteran had a single episode of "C. dificile" gastroenteritis in 2016 that had resolved.  The examiner attributed the gastroenteritis to the chronic antibiotic treatment of the service-connected sinusitis.  The condition was noted to have resolved after a change of antibiotics.  The examiner noted a 2003 study that showed evidence of a duodenal ulcer, and that the ulcer responded well to subsequent treatment.  That examiner opined that the Veteran's claimed gastrointestinal disability is less likely than not proximately due to or the result of the Veteran's service-connected conditions.  The examiner's rationale was that the single episode of gastroenteritis due to chronic antibiotic treatment of a service-connected condition was a single episode that resolved, and that the Veteran denied other ongoing gastrointestinal issues.  

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  Further, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

Where disability was shown at time of filing, but later resolved, a "current disability" has been shown and the claim remains viable.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  A disability need only to be demonstrated at any time since the claim has been filed.  Gilpin v. West, 155 F.3d 1353 (Fed.Cir. 1998).  

The Board affords less probative weight to the May 2017 VA examiner's opinion that it is less likely than not that the Veteran has a gastrointestinal disability secondary to a service-connected disability.  The May 2017 examiner stated that the Veteran's gastroenteritis was a single episode.  However, January 2009 treatment records show evidence of recurring gastroenteritis, that are not addressed by the examiner.  With regard to a duodenal ulcer, the examiner acknowledges the presence of the ulcer on 2003 studies, but does not address that condition in her rationale.  The Veteran's primary physician indicated that the duodenal ulcer and recurring gastritis are chronic diagnoses.  Although the Veteran's primary physician submitted a Stomach and Duodenal Conditions Disability Benefits Questionnaire (DBQ) in May 2016 that noted as medical history that the Veteran had had a duodenal ulcer since 1975, during service, this appears to be a subjective report of medical history only, as it is not supported by any objective clinical evidence, to include any service treatment record.  There is no other indication of record that a duodenal ulcer with recurring gastritis was incurred in service. Nevertheless, the Board affords more probative weight to the January 2009 primary physician's opinion that it is more likely than not that the Veteran's duodenal ulcer with recurring gastritis is aggravated by medication treatment for service-connected sinusitis and TMJ.  

Accordingly, the Board concludes that the evidence is at least in relative equipoise as to whether it is at least as likely as not that the Veteran's current gastrointestinal disability, duodenal ulcer with recurring gastritis, is chronically aggravated by medication treatment for service-connected conditions.  As such, the benefit of the doubt is resolved in favor of the Veteran, and entitlement to service connection for a gastrointestinal disability, duodenal ulcer with recurring gastritis, is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a gastrointestinal disability, duodenal ulcer with recurring gastritis, as secondary to sinus disability and TMJ, is granted.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


